Citation Nr: 1101927	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an evaluation in excess of  50 percent for 
posttraumatic stress disorder (PTSD), prior to June 26, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to September 
1971.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which granted a 
50 percent disability rating, effective March 20, 2007, the date 
of the initial claim.  A notice of disagreement was received in 
April 2008, a statement of the case was issued in June 2008, and 
a substantive appeal was received in July 2008.  A Board hearing 
at the local RO was held in October 2010.  The record was held 
open for 30 days so that additional evidence could be submitted.  
Additional evidence was submitted that same month along with a 
waiver of RO consideration of such evidence.  

By rating decision in March 2010, the RO granted a 70 percent 
disability for the Veteran's PTSD, effective June 26, 2009.  In a 
March 2010 statement, the Veteran specifically requested a 70 
percent disability rating, effective March 20, 2007.  Further, in 
his hearing testimony, the Veteran's representative reiterated 
that the Veteran contends that the 70 percent disability rating 
should be effective prior to June 26, 2009.  The Board views the 
Veteran's communication as well as the hearing testimony in this 
regard as expressly limiting his appeal to a 70 percent rating.  
Under these circumstances where there is a clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, the Board is not required to consider 
entitlement to other ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  The issue is therefore characterized as 
such on the title page.  


FINDING OF FACT

From March 20, 2007, the Veteran's service-connected PTSD was 
manifested by occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

From March 20, 2007, the criteria for the assignment of a 
disability evaluation of 70 percent for the Veteran's service-
connected PTSD have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the Veteran's claim that a 70 percent 
disability evaluation is warranted for his service-connected 
PTSD, effective March 20, 2007.   Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  
    
The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the criteria 
for PTSD, as set forth at 38 C.F.R. § 4.130, a 50 percent rating 
is assigned for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect, circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet.App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet.App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job), 
and a GAF between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers). 

The Veteran filed his current claim for an increased rating on 
March 20, 2007.  In support of his claim, he submitted a November 
2007 private opinion from his treating psychologist, Steve 
Bieler, M.A.  Mr. Bieler described the Veteran's PTSD as severe.  
He stated that the Veteran suffered from frequent and disturbing 
intrusive memories.  At that time, the Veteran worked as a school 
bus driver and if something set off the memories, he had to sit 
by the road for half an hour or more to try to collect himself.  
He stated that the Veteran reported severe anxiety and underlying 
rage lasting for two or three days about twice a month.  Although 
the rage was usually controlled, the potential to lose control 
was there and came out in special circumstances.  The examiner 
also observed that the Veteran was more prone to flashbacks than 
any other Veteran he had treated.  Examples were given of the 
Veteran hearing a noise and going into combat mode looking for 
Viet Cong.  The Veteran also felt as if the trauma of combat was 
reoccurring and suffered from nightmares every night.  The 
examiner further provided that the Veteran suffered from sleep 
disturbance as well as survivor's guilt.  He also described the 
Veteran as isolated and that his only close friend was a fellow 
Vietnam Veteran.  He had not had a lasting relationship with a 
woman and when not working, he was mostly at home by himself.  
The examiner concluded that the Veteran's symptoms were 
exceptionally severe, even as compared to other combat veterans.   

In February 2008, the Veteran was afforded a VA examination.  The 
claims file was reviewed.  However, there were no documents of a 
psychiatric nature in the file, but the Veteran brought the 
letter from Mr. Bieler, who was observed as being a well-known 
therapist to VA with expertise in treating PTSD.  The Veteran had 
worked as a school bus driver for 20 years and for the most part, 
was able to do his job comfortably.  However, he had a recent 
altercation with a coworker.   On mental status examination, the 
Veteran's hygiene and grooming were good.  He was fully 
cooperative and answered all questions appropriately.  His speech 
was somewhat shaky with some articulation difficulties noted due 
to some anxiety during the examination.  His speech was otherwise 
relevant, coherent and adequately productive.  It was also noted, 
however, that the Veteran did present with a constant neck and 
head twitch.  His thought processes were rational and goal 
directed.  There was no evidence of hallucinations or delusions.  
There was also no evidence of specific obsessions, compulsions, 
phobias or ritualistic behaviors.  His basic short-term memory 
and concentration were intact.  However, the Veteran did report 
occasional disruptions due to PTSD-related distractibility and 
sleep deprivation that would cause memory and concentration 
problems.  His mood was overly anxious and affect was somewhat 
constricted.  The examiner indicated that the evaluation was 
consistent with a diagnosis of currently moderate PTSD.  The 
Veteran reported having nightmares, episodic intrusive thoughts, 
memories and recollections.  He tried to avoid triggers, which 
would result in increased intrusive thoughts.  He would 
experience occasional flashbacks.  

There was evidence of moderate social anxiety and avoidance.  He 
was able to accomplish most tasks that required leaving your 
house and occasionally go to a restaurant.  He became 
hypervigilant in these situations.  The Veteran did seem able to 
enjoy some daily activities, although it was noted that he spent 
a great deal of time by himself.  Although he did have contact 
with others, there was evidence of moderate emotional detachment 
and estrangement from others.  He also reported some mild anger-
related problems.  Although he had physical altercations in the 
past, recently, he would experience some mild verbal irritability 
occasionally, but not as severe or disruptive.  He also 
experienced startled responses to loud noises.  Moderate sleep 
disturbance persisted and he had mild episode problems with 
memory and concentration.  He was not suicidal or homicidal.  
There was no evidence of mania or psychosis.  The Veteran's 
insight and judgment were fair regarding his symptoms.  The 
Veteran's PTSD was characterized as moderate and a GAF of 58 was 
given.  The examiner concluded that the examination did not 
reveal any severe impairments and the Veteran was able to care 
for his personal needs and grooming.  However, his current level 
of personal and social adjustment was moderately impaired, but he 
could socialize and was not housebound.  It was observed that the 
Veteran would have sustained periods of time when he isolated 
himself.  The examiner also observed that he had seemed to have 
found a niche for himself as a school bus driver where he could 
maintain employment.  

Subsequently, the Veteran submitted an April 2008 letter from his 
treating therapist indicating that the Veteran's symptoms were 
much more severe than his current 50 percent rating represented.  
He reiterated that the Veteran was more prone to flashbacks than 
any other veteran he had treated.  He stated that the Veteran had 
frequent and disturbing intrusive memories.  It was again 
asserted that the Veteran had no lasting relationships with 
women.  Mr. Bieler concluded that the Veteran's PTSD symptoms 
were exceptionally severe.  

The claims file also includes treatment records from Mr. Beiler.  
While these records do not document many objective clinical 
findings as they essentially summarize the Veteran's therapy 
sessions, they do show that the Veteran was receiving weekly 
treatment for his PTSD throughout the course of the appeal 
period.  Further, an initial April 2007 record showed that the 
Veteran reported intrusive symptoms such as nightmares, 
flashbacks, memories, loss of sleep, etc.  Importantly, an 
October 2007 record showed that after an intense session, the 
Veteran had been up much of the night.  A subsequent record 
documented that while working he had "rage" at a defiant 15 
year old boy.  Further, a January 2008 record indicated that his 
temper had been shorter since he started treatment.  A March 2008 
record again documented that the Veteran had become more angry 
since starting treatment.   Follow up treatment records continued 
to document instances where the Veteran discussed attempting to 
maintain control of his anger.  He also discussed his flashbacks 
and nightmares.  

VA treatment records have been associated with the claims file 
and while they show a diagnosis of PTSD, they do not provide any 
clinical findings for rating purposes.  

A July 2009 letter from the Veteran's treating physician has also 
been associated with the claims file.  The letter indicated that 
the Veteran's symptoms remained essentially as described in the 
two previous letters although there had been a worsening in 
regard to the Veteran's ability to deal with other people and he 
had recently stopped working.  It was observed that he was having 
problems with other coworkers and his rage had reached a 
dangerous level.  He was also exhibiting increased concentration 
problems and had become more withdrawn socially.  Further, his 
sleep disturbance continued to be extremely severe.  The letter 
concluded that the Veteran's PTSD remained severe and chronic.  
His irritability and rage, and his ability to concentrate had 
worsened due to increased intrusive memories.  As a result, he 
was no longer employable and more withdrawn socially.  

In support of his claim, the Veteran also submitted a July 2009 
letter from a coworker who had worked with him for 13 years.  
While it was noted that the Veteran was a hard worker, the 
coworker indicated that the Veteran's very serious nervous 
condition had caused him numerous embarrassing moments with his 
co-workers.  He also observed that John was sometimes a loner and 
would sit in his bus to get away from other bus drivers.  

Social Security Administration (SSA) records showed that the 
Veteran was awarded disability benefits for anxiety related 
disorder/functional nonpsychotic, effective June 25, 2009.  The 
records include VA treatment records as well as letters from Mr. 
Beiler.  Importantly, the records also include a November 2009 
psychiatric evaluation.  On mental status examination, the 
Veteran exhibited fair hygiene and grooming.  He was noted to 
have lots of head jerking and movements, throughout the 
interview.  His speech was fairly fluent and clear.  Thought 
processes were coherent and goal directed with no evidence of 
hallucinations, delusions, or paranoia.  His mood was dysthymic.  
His affect was a little nervous, restless and anxious.  He was 
oriented to time, place and person.  Attention and concentration 
as well as memory skills were intact.  He was able to care for 
himself and stated that he did socialize with other veterans.  
His family relationships were fair.  The diagnosis was PTSD.  

The Veteran was afforded another VA examination in December 2009 
with the same VA examiner.  The Veteran reported that over the 
past year and half or so, he had increasing difficulty at work 
due to anger, irritability and PTSD symptoms.  Due to increasing 
stress, he retired in June 2009.  He had been having trouble 
maintaining control of his anger with the children, which had not 
happened before.  It was also noted that he had been awarded SSA 
benefits for his PTSD.  The mental status examination was 
essentially the same as the previous examination, although it was 
noted again that he had recurring disruptions in his focus and 
concentration because he became preoccupied and distracted by 
frequent intrusive thoughts.  At this time, the examiner found 
that the results of the examination showed that the Veteran's 
PTSD was quite severe.  The examiner noted a marked increase in 
severity of symptoms since the last VA examination.  It was noted 
that he was prone to daily flash backs.  He had severe social 
anxiety and avoidance.  There was also a marked decline in his 
ability to enjoy daily activities.  He was severely withdrawn and 
rarely socialized.  He had frequent run-ins with coworkers.  A 
severe sleep disturbance also persisted.  He clearly presented 
with severe impairment due to his PTSD.  The Veteran's PTSD 
diagnosis was described as severe and a GAF of 44 was given.  The 
examiner concluded that the Veteran was totally and permanently 
disabled as far as his occupational functioning was concerned.  
He was entirely unemployable due to his PTSD.    

At the Board hearing, the Veteran testified that he believed a 70 
percent disability rating was warranted prior to June 29, 2009 
due symptoms such as sleep disturbance, nightmares, isolation and 
problems with his job.  He also referred to Mr. Bieler's letters, 
which indicated that his symptoms were more severe than 
represented in the 50 percent disability rating.  

Based on a thorough review of the evidence of record, the Board 
finds that, the Veteran's disability picture has more nearly 
approximated the criteria for a 70 percent rating from the date 
of claim.  Although the February 2008 VA examination 
characterized the Veteran's PTSD symptoms as moderate and 
assigned a GAF score of 58, the letters and treatment records 
from the Veteran's treating therapist  described the Veteran's 
PTSD as severe throughout the entire appeal period.  In support 
of Mr. Bieler's assessment, the medical evidence also documented 
poor concentration and memory as well as problems with anger and 
impaired impulse control.  Further, the medical evidence also 
indicated that the Veteran's anxiety was severe enough to 
manifest in physical movements such as head jerking.  Moreover, 
the record also showed severe problems in the Veteran's ability 
to maintain  relationships.  It appears that he had no 
relationships with the exception of one friend and was 
essentially socially isolated throughout the appeal period.  In 
sum, the evidence showed that the Veteran had an inability to 
establish and maintain effective relationships that existed 
throughout the entire appeal period.  Although there is 
documentation of an increase in irritability and rage in 2009, it 
appears that the Veteran's other PTSD symptoms have been 
consistent throughout the entire appeal period.  Importantly, at 
the December 2009 VA examination, which characterized the 
Veteran's symptoms as severe, the Veteran indicated that the 
current severity of his PTSD symptoms had been ongoing for over 
the past year and half or so.  Moreover, although the VA examiner 
indicated a marked increase in the December 2009 examination 
report from the prior VA examination, the symptoms described such 
as severe flashbacks and sleep disturbances were previously 
described in Mr. Bieler's 2007 and 2008 letters.  

Further, although the Veteran worked during this period, there is 
evidence of severe  occupational impairment.  In a statement, his 
coworker documented the Veteran's problems with other workers and 
his isolation.  Mr. Bieler also observed that the Veteran had to 
pull over to the side of the road for a half an hour or so while 
working when having a flashback.  There is also documentation in 
Mr. Bieler's treatment notes of the Veteran having a problem 
containing his rage against a 15 year old boy.  Again, at the 
December 2009 VA examination, the Veteran indicated that the 
problems with his job had been ongoing for at least a year and 
half.  Importantly, at the Board hearing, the Veteran testified 
that his PTSD symptoms had been consistently severe throughout 
the entire appeal period and the Board has no reason to doubt the 
Veteran's credibility.  Accordingly, although there was medical 
evidence that characterized the Veteran's symptoms as moderate 
prior to June 26, 2009, the Board believes that this is a case 
where the positive evidence and the negative evidence are in a 
state of equipoise.  In sum, when resolving all benefit of the 
doubt in favor of the Veteran, a 70 percent rating is warranted, 
effective March 20, 2007, the date of claim.  See 38 U.S.C.A. 
§ 5107(b).  

In a December 2009 rating decision, the Veteran was also granted 
a total (100) percent disability rating by reason of individual 
unemployability due to service-connected disabilities, effective 
June 26, 2009.  He was issued a supplemental statement of the 
case in March 2010.  In response to this, his written statement 
dated in March 2010 indicated that he agreed with the 100 percent 
rating based on individual unemployability as of the effective 
date.  He then stated, "However, I contend that the statements 
from Mr. Bieler that were dated April 9, 2008 and November 21, 
2007 supported a rating of 70% effective March 20, 2007 as 
opposed to the 50% rating that the VA awarded effective March 20, 
2007."   Again, as the Veteran has expressly limited his appeal 
to a 70 percent rating effective March 20, 2007, and the Board is 
herein granting this benefit, the Board is not required to 
consider entitlement to other ratings for the Veteran's service-
connected PTSD.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit specifically sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

A rating of 70 percent is warranted for the Veteran's service-
connected PTSD, effective from March 20, 2007.  The appeal is 
granted subject to the law and regulations governing the payment 
of monetary benefits.   




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


